816 F.2d 682
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.James E. RAY, Plaintiff-Appellant,v.Stephen H. NORRIS, Defendant-Appellee.
No. 86-5742.
United States Court of Appeals, Sixth Circuit.
April 27, 1987.

Before MARTIN and MILBURN, Circuit Judges, and BROWN, Senior Circuit Judge.

ORDER

1
This matter is before the Court upon consideration of plaintiff's appeal from the district court's order dismissing his civil rights action filed under 42 U.S.C. Sec. 1983 as frivolous.  The matter has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the certified record and the parties' briefs, the panel agrees unanimously that oral argument is not needed.  Rule 9(b), Rules of the Sixth Circuit.


2
Plaintiff alleged in the district court that defendant subjected him to cruel and unusual punishment by requiring him to be handcuffed when accessible to inmate attacks, by refusing to transfer him to another facility to avoid an inmate attack and by conspiring to subject him to an inmate attack.  The district court adopted the Magistrate's report and recommendation and dismissed the matter as frivolous.  Thereafter, the court overruled plaintiff's untimely objections as a motion to reconsider.


3
Upon consideration this court concludes that the plaintiff's issues on appeal are precluded from review due to his failure to file timely objections to the Magistrate's report dated May 22, 1986.  Thomas v. Arn, --U.S. ---, 106 S.Ct. 466 (1985).  It is further concluded that the district court's order denying reconsideration of plaintiff's action was not an abuse of discretion.  If this Court were to consider the merits of plaintiff's action, the Court would conclude the matter to be frivolous.  Defendant's interest in maintaining security and preserving order and discipline are essential institutional goals which may properly result in limitations and restrictions on plaintiff's liberty interest, even if the restriction is harsh.  See Bell v. Wolfish, 441 U.S. 510 (1979);  Rhodes v. Chapman, 452 U.S. 337 (1981).  Furthermore, plaintiff does not have a right to be housed in a particular prison.  Meachum v. Fano, 427 U.S. 215 (1976).  Plaintiff also does not provide any evidence to support his allegations that a conspiracy existed to cause him harm.


4
It is therefore ORDERED that the district court's order of dismissal and order denying reconsideration be and hereby are affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.